 



EXHIBIT 10.1
FOURTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENT
     This Amendment, dated as of July 10, 2006, is made by and between Kitty
Hawk, Inc., a Delaware corporation (the “Borrower”), and Wells Fargo Bank,
National Association, acting through its Wells Fargo Business Credit operating
division, successor by merger to Wells Fargo Business Credit, Inc., a Minnesota
corporation (the “Lender”).
Recitals
     The Borrower and the Lender are parties to a Credit and Security Agreement
dated as of March 22, 2004, a First Amendment to Credit and Security Agreement
dated as of January 31, 2005, a Second Amendment to Credit and Security
Agreement dated as of November 10, 2005, and a Third Amendment to Credit and
Security Agreement dated as of March 15, 2006 (as amended, the “Credit
Agreement”). Capitalized terms used in this Amendment that are defined in the
Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein.
     The Borrower has requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:
     1. Financial Covenants.
  (a) Section 6.2(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:
     (a) Minimum Year-to-Date Net Income. The Borrower will achieve as at the
end of each period described below, Pre-Tax Net Income of not less than the
amount set forth below:
     (i) From January 1, through the fiscal quarter ending March 31, 2006,
Pre-Tax Net Income of not less than a loss of $9,000,000 (i.e., the Borrower may
not lose more than $9,000,000 as at the end of such period); and
     (ii) From January 1, through the fiscal quarter ending June 30, 2006,
Pre-Tax Net Income of not less than a loss of $17,500,000 (i.e., the Borrower
may not lose more than $17,500,000 as at the end of such period); and
     (iii) From January 1, through the fiscal quarter ending September 30, 2006,
Pre-Tax Net Income of not less than a loss of $14,500,000 (i.e., the Borrower
may not lose more than $14,500,000 as at the end of such period); and
     (iv) From January 1, through the fiscal quarter ending December 31, 2006,
Pre-Tax Net Income of not less than a loss of $6,500,000 (i.e., the Borrower may
not lose more than $6,500,000 as at the end of such period).

 



--------------------------------------------------------------------------------



 



        2. Reporting Requirements. Section 6.1(s) of the Credit Agreement is
amended by amending the last sentence at the end thereof to read as follows:
“Borrower will deliver to the Lender sales credits and collections reports no
less than weekly.”
        3. No Other Changes. Except as explicitly amended by this Amendment, all
of the terms and conditions of the Credit Agreement shall remain in full force
and effect and shall apply to any advance or letter of credit thereunder.
        4. Amendment Fee. The Borrower shall pay to the Lender a fully earned,
non-refundable fee in the amount of $5,000 in consideration of the Lender’s
execution and delivery of this Amendment. The Lender is authorized to make an
Advance to pay the Amendment Fee.
        5. Conditions Precedent. This Amendment shall be effective when the
Lender shall have received an executed original hereof, together with each of
the following, each in substance and form acceptable to the Lender in its sole
discretion:
     (a) The Acknowledgment and Agreement of Guarantors set forth at the end of
this Amendment, duly executed by each Guarantor.
     (b) A Certificate of Authority of the Borrower certifying as to such
matters as the Lender may reasonably request.
        6. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:
     (a) The Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by the Borrower and constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms.
     (b) The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.
     (c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
        7. References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.

- 2 -



--------------------------------------------------------------------------------



 



     8. No Waiver. The execution of this Amendment and acceptance of any
documents related hereto shall not be deemed to be a waiver of any Default or
Event of Default under the Credit Agreement or breach, default or event of
default under any Security Document or other document held by the Lender,
whether or not known to the Lender and whether or not existing on the date of
this Amendment.
     9. Release. The Borrower, and each Guarantor by signing the Acknowledgment
and Agreement of Guarantors set forth below, each hereby absolutely and
unconditionally releases and forever discharges the Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing (each individually, an “Indemnitee” and collectively,
“Indemnitees”), from any and all claims, demands or causes of action of any
kind, nature or description, whether arising in law or equity or upon contract
or tort or under any state or federal law or otherwise, which the Borrower or
such Guarantor has had, now has or has made claim to have against any such
person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Amendment,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown, excluding, however, any actions taken by an Indemnitee in bad
faith, any willful misconduct by an Indemnitee and gross negligence of
Indemnitees.
     10. Costs and Expenses. The Borrower hereby reaffirms its agreement under
the Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrower specifically
agrees to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the fee
required under Paragraph 3 hereof.
     11. Miscellaneous. This Amendment and the Acknowledgment and Agreement of
Guarantors may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

                      WELLS FARGO BANK, NATIONAL       KITTY HAWK, INC.    
ASSOCIATION, acting through its Wells                 Fargo Business Credit
operating division,                 successor by merger to Wells Fargo Business
                Credit, Inc.                
 
                   
By
  /s/ Joseph M. Sammons       By   /s/ James R. Kupferschmid    
 
                   
 
  Joseph M. Sammons           Name: James R. Kupferschmid    
 
  Its Vice President           Title: VP and CFO    

- 4 -



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
     The undersigned, each a guarantor of the indebtedness of Kitty Hawk, Inc.
(the “Borrower”) to Wells Fargo Business Credit, Inc. (the “Lender”) pursuant to
a separate Guaranty each dated as of March 22, 2004 (each, a “Guaranty”), hereby
(i) acknowledges receipt of the foregoing Amendment; (ii) consents to the terms
(including without limitation the release set forth in Paragraph 9 of the
Amendment) and execution thereof; (iii) reaffirms its obligations to the Lender
pursuant to the terms of its Guaranty; and (iv) acknowledges that the Lender may
amend, restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under its Guaranty for all of the Borrower’s present and future
indebtedness to the Lender.

                  KITTY HAWK AIRCARGO, INC.    
 
           
 
  By   /s/ James R. Kupferschmid    
 
           
 
      Name: James R. Kupferschmid    
 
      Title: CFO & Treasurer    
 
                KITTY HAWK CARGO, INC.    
 
           
 
  By   /s/ James R. Kupferschmid    
 
           
 
      Name: James R. Kupferschmid    
 
      Title: CFO & Treasurer    

- 5 -